Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Popescu et al (hereinafter Popescu) US Publication No. 20120102054 and Dettinger et al (hereinafter Dettinger) US Publication No 20050262051 in view of Albornoz et al (hereinafter Albornoz) US Publication 20050209989. 

As per claim 1, Popescu teaches:
 An electronic computer system for the automated annotation of genomic variants, the system comprising: 
an application server computer system configured to receive one or more variant files from a client computer system different from the application server computer system; 
(Fig. 3 and paragraphs [0009]-[0010], [0067], [0070], [0073] and [0075])
 (Fig. 3 and paragraphs [0067], [0070], [0073] [0082], [0084] and [0095])
wherein the annotation processing computer system is configured to annotate variants in the variant files received from the application server computer system and store variant annotation results in the annotation database; 
(Fig. 3 and paragraphs [0067], [0070], [0073] [0082], [0084] and [0095])
Popescu does not explicitly teach an annotation processing computer system different from the application server computer system and the client computer system and configured to receive one or more variant files from the application server computer system, however in analogous art of content annotation, Dettinger teaches:
an annotation processing computer system different from the application server computer system and the client computer system and configured to receive one or more variant files from the application server computer system; 
(Fig.1-2 and paragraphs [0028], [0031]-[0032] and [0034], wherein applicant s are the client, the annotation broker is the application server separate from annotation server )
and wherein the application server computer system is configured to retrieve variant annotation results from the annotation database and deliver retrieved variant annotation results to the client computer system
(Fig.1-2 and paragraphs [0028], [0031]-[0032] and [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Dettinger by incorporating the teaching of Dettinger into the method of Popescu. One having ordinary skill in the art would have found it motivated to use the content storage of Dettinger into the system of Popescu for the purpose of leveraging client-server model.
Popescu and Dettinger do not explicitly teach an annotation database accessible by both the application server computer system and the annotation processing computer system, however in analogous art of content annotation, Albornor teaches:
an annotation database accessible by both the application server computer system and the annotation processing computer system; 
(Paragraph [0013])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Dettinger and Albornor by incorporating the teaching of Albornor into the method of Popescu and Dettinger. One having ordinary skill in the art would have found it motivated to use the content storage of Albornor into the system of Popescu and Dettinger for the purpose of managing content storage/exchange in system platform.

As per claim 4, Popescu and Dettinger and Albornor teach:
    	The electronic computer system of Claim 1, wherein the application server computer system is configured to receive phenotype information from the client computer system associated with variant files received from the client computer system.  
(Paragraph [0042])(Popescu)



Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Popescu and Dettinger and Albornor in view of Worthey et al (hereinafter Worthey) US Publication 20130013213.

As per claim 2, Popescu and Dettinger and Albornor teach:
The electronic system of Claim 1, additionally comprising: 
a genotype database separate from the annotation database; 
(Abstract and paragraphs [0009])(Popescu) 
Popescu and Dettinger and Albornor and Torkamani and Reese do not explicitly teach exchange of annotation between annotation database and genotype database, however in analogous art of variant annotation, Worthey teaches:
wherein the application server computer system is configured to retrieve variant annotation results from the annotation database and store the retrieved variant annotation results in the genotype database.  
(Paragraph [0056])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Dettinger and Albornor and Worthey by incorporating the teaching of Worthey into the method of Popescu and Dettinger and Albornor. One having ordinary skill in the art would have found it motivated to use the content storage of Worthey into the system of Popescu and Dettinger and Albornor for the purpose of content replication/synchronization. 

claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Popescu and Dettinger and Albornor and Plattner and Reese and Worthey in view of Singh et al (hereinafter Singh) US Patent 7933915.

As per claim 3, Popescu and Dettinger and Albornor and Worthey do not explicitly teach wherein the variant annotation results are stored in the genotype database in a graph-oriented database scheme, however in analogous art of variant annotation, Singh teaches:
 	wherein the variant annotation results are stored in the genotype database in a graph-oriented database scheme. 
(Abstract and column 2, lines 4-8 and 38-47 and column 3, lines 43-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Dettinger and Albornor and Worthey and Singh by incorporating the teaching of Singh into the method of Popescu and Dettinger and Albornor  and Worthey. One having ordinary skill in the art would have found it motivated to use the content storage of Singh into the system of Popescu and Dettinger and Albornor and Worthey for the purpose of querying and mining graph dataset. 



claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Popescu and Dettinger and Albornor in view of Victor Gogolak (hereinafter Gogolak) US Publication No 20030046110.

As per claim 5, Popescu and Dettinger and Albornor do not explicitly teach wherein the application server computer system is configured to store the phenotype information in the demographic database, however in analogous art of variant annotation, Gogolak teaches:
  	a demographic information database accessible by the application server computer system; wherein the application server computer system is configured to store the phenotype information in the demographic database.  
(Paragraphs [0012], [0066] and [0076])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Dettinger and Albornor and Gogolak by incorporating the teaching of Gogolak into the method of Popescu and Dettinger and Albornor. One having ordinary skill in the art would have found it motivated to use the content storage of Singh into the system of Popescu and Dettinger and Albornor  for the purpose of leveraging population genomic for drug correlation. 

As per claim 6, Popescu and Dettinger and Albornor and Gogolak teach:  	The electronic computer system of Claim 5, wherein the application server computer system is configured to access the demographic database using a non-public IP address.
(Paragraphs [0012], [0066] and [0083], wherein the private storage incorporate non-public address)(Gogolak)

As per claim 7, Popescu and Dettinger and Albornor and Gogolak teach:
The electronic computer system of Claim 5, wherein a computer system on which the demographic database resides is in a physically secure environment.
(Paragraphs [0012], [0066] and [0083], wherein the private storage incorporate a security constraint)(Gogolak)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner, Aleksandr can be reached at 5712702760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA)  or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/25/2022